Exhibit 10(cc)
 
L/S 26TH STREET SOUTH, LP
c/o Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355

December 31, 2010
 

VIA EMAIL:  charles.pizzi@tastykake.corn
 
Tasty Baking Company
Navy Yard Corporate Center
3 Crescent Drive, Suite 200
Philadelphia, PA 19112
Attn:
Mr. Charles P. Pizzi
President & CEO

 
 
RE:
Industrial Lease Agreement dated as of May 8, 2007 (as amended and as may be
further amended, supplemented or restated from time to time, the “Lease
Agreement”), by and among L/S 26th Street South, LP (the “Landlord”) and Tasty
Baking Company (“Tasty”); Improvement Agreement dated May 8, 2007 (as amended
and as may be further amended, supplemented or restated from time to time, the
“Improvements Agreement”) by and among Landlord and Tasty.1

 
Dear Mr. Pizzi:
 
You have advised that Tasty will be requesting certain amendments to the Credit
Agreement dated September 6, 2007 (as amended from time to time, the “Senior
Credit Agreement”) by and among Tasty, the direct and indirect subsidiaries of
Tasty from time to time parties to the Senior Credit Agreement, Citizens Bank of
Pennsylvania, as Administrative Agent and Collateral Agent (in such capacities,
collectively, the “Senior Agent”), and Citizens Bank of Pennsylvania as Swing
Line Lender and L/C Issuer, and each of the Lenders from time to time party to
the Senior Credit Agreement (the “Senior Lenders”). Tasty will also be
requesting certain amendments to ‘ the Lease Agreement and Improvements
Agreement. We expect those requests will include limited moratoriums on payments
due under the Senior Credit Agreement (principal only), the Lease Agreement and
the Improvements Agreement and waivers of defaults or events of defaults. This
letter, however, does not constitute such a request for, or an agreement to, any
such moratoriums or waivers, except as expressly set forth below.
 
In consideration of your requests to Landlord, Landlord hereby agrees as
follows:
 
●      
Landlord hereby waives each Event of Default, if any, which may have occurred or
be continuing under the Lease Agreement (including without limitation the
obligation of Tasty under the Lease Agreement to repay Landlord the sum of
$686,459.37 for change

 
____________________
 
1
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Lease Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
December 31, 2010
Page 2
 
 
 
 
orders relating to tenant fit-out work), but only to the extent such Event of
Default exists up to and including January 31,2011. For the sake of clarity, to
the extent any Event of Default continues to exist after January 31, 2011, such
default shall constitute an Event of Default under the Lease Agreement without
the need for further notice to Tasty or any other person, and Landlord shall
then be entitled to all rights and remedies under the Lease with respect
thereto.

 
●      
Landlord hereby waives each Event of Default (as defined in the Improvements
Agreement), if any, which may have occurred or be continuing under the
Improvements Agreement but only to the extent such Event of Default (as defined
in the Improvements Agreement) exists up to and including January 31, 2011. For
the sake of clarity, to the extent any Event of Default (as defined in the
Improvements Agreement) continues to exist after January 31, 2011, such default
shall constitute an Event of Default(as defined in the Improvements Agreement)
under the Improvements Agreement without the need for further notice to Tasty or
any other person, and Landlord shall then be entitled to all rights and remedies
under the Lease with respect thereto.

 
●      
The Lease Agreement is hereby amended to provide that any payments under the
Lease Agreement or otherwise, whether such payments are for Monthly Rent, taxes,
fees or otherwise, but specifically excluding Operating Expenses, which may be
or are required to be made to Landlord under the Lease Agreement or otherwise
between the date of this letter and January 31, 2011 shall not be paid to the
Landlord or any other party until after January 31, 2011.

 
●      
The Improvements Agreement is hereby amended to provide that any payments under
the Improvements Agreement or otherwise, whether such payments are for fees or
otherwise, which may be or are required to be made to Landlord under the
Improvements Agreement or otherwise prior to January 31, 2011 shall not be paid
to the Landlord or any other party until after January 31, 2011.

 
●      
Landlord further agrees, for the benefit of the Senior Lenders, that through and
including January 31, 2011, it will not further amend, supplement or modify the
Lease Agreement or the Improvements Agreement or waive any provisions thereof
without the express written consent of the Senior Agent.

 
Notwithstanding the foregoing, this letter agreement: (a) shall not apply to the
obligation of Tasty to pay Operating Expenses under the Lease Agreement, or to
any Event of Default resulting from the failure to pay Operating Expenses for
the months of December 2010 and/or January 2011; (b) shall not prohibit or
restrict Landlord from asserting a claim against Tasty under the Lease,
including an assertion of an Event of Default and/or the exercise of remedies
relating thereto, upon the assertion of any claim by Tasty against Landlord or
Landlord’s affiliates relating to the Lease or the Improvements Agreement; (c)
shall be null and void upon any actual or threatened revocation, withdrawal,
repudiation or impairment of the Letter of Credit; (d) shall not impair the
right or ability of Landlord to file a proof of claim in the event of any
voluntary or involuntary bankruptcy or reorganization proceeding affecting
Tasty; (e) shall not prohibit or restrict Landlord from exercising its self-help
cure rights under the Lease
 
 
 
 

--------------------------------------------------------------------------------

 
 
December 31, 2010
Page 3
 
 
Agreement upon the occurrence of a non-monetary breach of the Lease which
adversely impacts the Premises ; *
 

                     
Sincerely,
                     
L/S 26TH STREET SOUTH, LP
                     
By:
L/S 26th Street South, LLC its General
    Partner                         
By:
Liberty Property/Synterra Limited
      Partnership, its sole member                                
By:
Liberty Property Philadelphia
        Navy Yard Limited Partnership, its             general partner          
                         
By:
Liberty Property Philadelphia           Navy Yard Corporation, its            
general partner                              By: 
___________________________________________   Name: 
_________________________________________   Title: 
__________________________________________                    

 
*(f) shall not prohibit or restrict Landlord on or after January 15, 2011, from
asserting an Event of Default and exercising rights and remedies under the Lease
Agreement and/or the Improvements Agreement, in the event the Senior Lenders
exercise any remedies against Tasty under the Senior Credit Agreement; and (g)
shall not prohibit Landlord from accepting payments under the Lease and/or the
Improvements Agreement on or after January 15, 2011, in the event that Tasty
makes any payments of principal to the Senior Lenders.